Exhibit 10.6

PLUM CREEK

SUPPLEMENTAL BENEFITS PLAN - PENSION

AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 - DEFINITIONS      2      1.1      Affiliated Companies      2     
1.2      Beneficiary      2      1.3      Board      2      1.4      Code      3
     1.5      Company      3      1.6      Employee      3      1.7     
Employer      3      1.8      ERISA      3      1.9      Participant      3     
1.10      Pension Plan      3      1.11      Plan      3      1.12      Plan
Administrator      3      1.13      Plan Year      4      1.14      Termination
     4    SECTION 2 - ADMINISTRATION      5      2.1      Plan Administrator   
  5      2.2      Allocation and Delegation of Responsibilities      5   
SECTION 3 - PARTICIPATION AND BENEFITS      6      3.1      Participants      6
     3.2      Benefits      6      3.3      Time and Form of Payment      6   
SECTION 4 - CLAIMS PROCEDURES      7      4.1      Claims Procedures      7   
SECTION 5 - GENERAL PROVISIONS      9      5.1      ERISA Exemption      9     
5.2      Unfunded Obligation      9      5.3      Corporate Transaction      9
     5.4      Notices      9      5.5      Incapacity of Participant or
Beneficiary      10      5.6      Nonassignment      10   

 

i



--------------------------------------------------------------------------------

  5.7      No Continued Right to Employment      10      5.8      Applicable Law
     10      5.9      Attorneys’ Fees      11      5.10      Withholding Taxes
     11      5.11      Amendment and Termination      11    APPENDIX A – 2002
OFFICERS      A-1    APPENDIX B – RICK R. HOLLEY      B-1   

 

ii



--------------------------------------------------------------------------------

PREAMBLE

WHEREAS, Plum Creek Timber Company, L.P. adopted this Plum Creek Supplemental
Benefits Plan - Pension (hereinafter “Plan”) effective April 1, 1998, to attract
and retain exceptional executives by providing retirement benefits to selected
officers of outstanding competence; and

WHEREAS, Plum Creek Timberlands, L.P. (“Company”), the successor by operation of
law to Plum Creek Timber Company, L.P., wishes to amend and restate the Plan;
and

WHEREAS, Internal Revenue Code (“Code”) Section 409A imposed new requirements on
nonqualified deferred compensation plans and provided for substantial penalties
for noncompliance, generally effective January 1, 2005. Amounts deferred under
the Plan after December 31, 2004, are subject to Code Section 409A and the Plan
is intended to comply with Code Section 409A. In order to update the Plan to
comply with current law and to maintain the intended deferral of compensation
and related deferral of income taxation, the Company wishes to amend and restate
the Plan, in its entirety, to comply with Code Section 409A, by retroactively
amending the Plan as permitted by Notice 2007-78; and

WHEREAS, this restatement is not intended to reflect any benefits for a
Participant who Terminated prior to October 3, 2004, because such a Participant
is entitled to benefits under the terms of the Plan in effect on the date he or
she Terminated, and the Company wishes to clarify that such benefits are not
subject to Code Section 409A because they satisfy the requirements of Treasury
Regulation Section 1.409A-6, including the requirement that such benefits have
not been materially modified after October 3, 2004; and

NOW THEREFORE, the Company does hereby restate and amend the Plan as set forth
in the following pages, effective January 1, 2008, except that any change
required to comply with Code Section 409A and regulations or rulings issued
pursuant thereto shall be effective on the earlier of January 1, 2008, or the
latest date in which such change may become effective and comply with such laws.

 

1



--------------------------------------------------------------------------------

SECTION 1 - DEFINITIONS

The following terms when used herein shall have the following meaning, unless a
different meaning is plainly required by the context. Capitalized terms are used
throughout the Plan text for terms defined by this and other sections.

 

1.1 Affiliated Companies

“Affiliated Companies” means:

 

  (a) the Company,

 

  (b) any other corporation that is a member of a controlled group of
corporations that includes the Company (as defined in Code Section 414(b)),

 

  (c) any other trade or business under common control with the Company (as
defined in Code Section 414(c)),

 

  (d) any other member of an affiliated service group that includes the Company
(as defined in Code Section 414(m)); and

 

  (e) any other business or entity that is treated as a single company with the
Company under Code Section 414(o).

 

1.2 Beneficiary

“Beneficiary” means the person or persons who survives the Participant and who
is: (a) for a single Participant, the person designated to be the Beneficiary by
the Participant in writing to the Plan Administrator on such form and in such
manner as the Plan Administrator shall prescribe; and (b) for a married
Participant, the Participant’s surviving spouse. If a single Participant
designates a Beneficiary and later marries, such Beneficiary designation shall
be void upon marriage.

If no designated Beneficiary survives the Participant, the Plan Administrator
shall direct the payment of any benefits that may be due under the Plan to the
Participant’s estate.

 

1.3 Board

“Board” means the Board of Directors or the Compensation Committee of the Board
of Directors of Plum Creek Timber Company, Inc., the sole member of Plum Creek
Timber I, L.L.C., which is the general partner of the Company.

 

2



--------------------------------------------------------------------------------

1.4 Code

“Code” means the Internal Revenue Code of 1986, as amended, and including all
regulations thereunder.

 

1.5 Company

“Company” means Plum Creek Timberlands, L.P., provided that provisions requiring
the Company to take formal actions under the Plan shall, when appropriate, be
deemed to refer to the Company acting through its general partner, Plum Creek
Timber I, L.L.C.

 

1.6 Employee

“Employee” means any person who is employed by an Employer as a common law
employee determined from appropriate personnel records of the Employer.

 

1.7 Employer

“Employer” means Plum Creek Timberlands, L.P. The term “Employer” shall also
include other companies as provided from time to time in appendices to this
Plan.

 

1.8 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including all regulations thereunder.

 

1.9 Participant

“Participant” means any Employee who is a Participant in accordance with
Section 3 and an Appendix. An individual shall cease to be a Participant when
his or her benefit payments from the Plan are completed.

 

1.10 Pension Plan

“Pension Plan” means the Plum Creek Pension Plan, as amended from time to time.

 

1.11 Plan

“Plan” means the Plum Creek Supplemental Benefits Plan - Pension, either in its
previous or present form, or as amended from time to time.

 

1.12 Plan Administrator

“Plan Administrator” means the Vice President Human Resources; provided that
“Plan Administrator” shall mean the Compensation Committee of the Board for all
Plan purposes relating to the determination and payment of benefits for the Vice
President Human Resources.

 

3



--------------------------------------------------------------------------------

1.13 Plan Year

“Plan Year” means the calendar year.

 

1.14 Termination

“Termination” and similar terms means a separation from service (including
separation due to death, retirement or otherwise) within the meaning of Treasury
Regulation Section 1.409A-1(h), from the controlled group of corporations, as
defined in Code Section 1563(a), of which the Company is a member. In applying
Code Sections 1563(a), (b) and (c) for purposes of determining the controlled
group of corporations to which the Company belongs, the language “at least 50
percent” is substituted for “at least 80 percent” in those sections. In applying
Treasury Regulation Section 1.414(c)-2 for purposes of determining trades or
businesses that are under common control with the Company, the language “at
least 50 percent” is substituted for “at least 80 percent” in that section.

A “Disabled” Participant shall be deemed to be Terminated. A “Disabled”
Participant is a Participant who has not attained age 65 and who is entitled to
benefits under the Employer-sponsored long-term disability plan.

In the event a Participant continues to perform services on a reduced basis,
when “Termination” occurs shall be determined by the Plan Administrator on a
facts and circumstances basis; provided that a Participant shall be deemed to
“Terminate” if he or she is on a leave of absence that exceeds six months if the
Participant does not retain the right to reemployment under an applicable
statute or by contract. In this event, Termination shall occur on the first day
after the end of the six-month period. For purposes of this rule, the six-month
period shall be replaced with a 29-month period if the leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment.

A Participant shall also be deemed to “Terminate” if the Employer and Employee
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services by the Employee will permanently
decrease to no more than 20 percent of the average level of bona fide services
performed over the immediately preceding 36-month period.

 

4



--------------------------------------------------------------------------------

SECTION 2 - ADMINISTRATION

 

2.1 Plan Administrator

This Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have discretion and authority to interpret and construe the
terms of the Plan, to determine eligibility and benefits under the Plan, to
prescribe, amend and rescind rules relating to the Plan, to adopt such forms as
it may deem appropriate for the administration of the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Employer, and take all other action necessary for its administration.
Determinations, interpretations, or other actions made or taken by the Plan
Administrator with respect to the Plan shall be final and binding for all
purposes and upon all persons.

 

2.2 Allocation and Delegation of Responsibilities

The Plan Administrator may allocate their responsibilities among the members of
the Compensation Committee and may designate any person (including, without
limitation an Employee), partnership or corporation, to carry out administrative
responsibilities under the Plan. Any such allocation or delegation shall be
reduced to writing and such writing shall be kept with the records of the Plan.

The Plan Administrator may appoint such counsel (who may be counsel for any
Employer), specialists, and other persons as it deems necessary or desirable in
connection with the administration of this Plan.

 

5



--------------------------------------------------------------------------------

SECTION 3 - PARTICIPATION AND BENEFITS

 

3.1 Participants

Each Appendix to this Plan describes the individuals who are Participants and
entitled to the benefits described in that Appendix. An individual who is
designated as a Participant pursuant to an Appendix shall be entitled only to
the benefits specified in that Appendix.

 

3.2 Benefits

The benefits provided under the Plan are described in Appendices to the Plan.
The benefits described in each separate Appendix are only payable to those
individuals who are identified as Participants in that Appendix.

 

3.3 Time and Form of Payment

All benefits to which a Participant is entitled under all applicable Appendices
shall be payable in a cash lump sum within a reasonable time after the date that
is six months after the date of Termination. Interest will be credited between
the date of Termination and date of distribution at the same interest rate used
to determine the cash lump sum, compounded annually. Benefits shall be paid to
the Participant, or to his or her Beneficiary in the event the Participant is
not living at the time of payment.

 

6



--------------------------------------------------------------------------------

SECTION 4 - CLAIMS PROCEDURES

 

4.1 Claims Procedures

Claims for benefits shall be administered in accordance with the procedures set
forth in this section and any additional written procedures that may be adopted
from time to time by the Plan Administrator.

 

  (a) Submission of Claim

A claim for benefit payment shall be considered filed when a written request is
submitted to a Claims Administrator. The Claims Administrator shall respond to a
claim in writing or electronically. An authorized representative may act on
behalf of a Participant or Beneficiary (hereinafter “Claimant”) who claims
benefits.

The Plan Administrator shall designate one or more persons as “Claims
Administrator(s)” and authorize such individuals to make claims determinations.

 

  (b) Notice of Denial

Any time a claim for benefits is wholly or partially denied, the Claimant shall
be given written or electronic notice of such action within 90 days after the
claim is filed, unless special circumstances require an extension of time for
processing. If there is an extension, the Claimant shall be notified of the
extension and the reason for the extension within the initial 90-day period. The
extension shall not exceed 180 days after the claim is filed.

Such notice will indicate i) the reason for denial, ii) the specific provisions
of the Plan on which the denial is based, iii) an explanation of the claims
appeal procedure including the time limits applicable to the procedure and a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) and iv) a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary.

 

  (c) Right to Request Review

Any person who has had a claim for benefits denied by the Claims Administrator,
who disputes the benefit determination, or is otherwise adversely affected by
action of the Claims Administrator, shall have the right to request review by
the Plan Administrator. The Plan Administrator shall provide a full and fair
review that takes into account all comments, documents, records, and other
information submitted relating to the claim, without regard to whether the
information was previously submitted or

 

7



--------------------------------------------------------------------------------

considered in the initial benefit determination. Such request must be in
writing, and must be made within 60 days after such person is advised of the
Claims Administration’s action. If written request for review is not made within
such sixty 60-day period, the Claimant shall forfeit his or her right to review.
The Claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim for benefits. The Claimant may submit written comments, documents,
records and other information relating to the claim.

 

  (d) Review of Claim

The Plan Administrator shall then review the claim. The Plan Administrator may
hold a hearing if it is deemed necessary and shall issue a written decision
reaffirming, modifying or setting aside the initial determination by the Claims
Administrator within a reasonable time and not later than 60 days after receipt
of the written request for review, or 120 days if special circumstances, such as
a hearing, require an extension. If an extension is required, the Claimant shall
be notified in writing or electronically within the initial 60-day period of the
extension, the special circumstances requiring the extension and the date by
which the Plan expects to render a determination. The Plan Administrator may
authorize one or more members of the Plan Administrator to act on behalf of the
full Plan Administrator to review and decide claims.

A copy of the decision shall be furnished to the Claimant. The decision shall
set forth the specific reasons for the decision and specific Plan provisions on
which it is based, a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim, and a statement of the
Claimant’s right to bring a civil action under ERISA Section 502(a). The
decision shall be final and binding upon the Claimant and all other persons
involved.

 

8



--------------------------------------------------------------------------------

SECTION 5 - GENERAL PROVISIONS

 

5.1 ERISA Exemption

The portion of the Plan that provides benefits in excess of the limitations of
Code Section 415 is intended to qualify for exemption from ERISA as an unfunded
excess benefit plan under ERISA Sections 3(36) and 4(b)(5). The portion of this
Plan that provides benefits in excess of the limitation of Code
Section 401(a)(17) and other supplemental benefits is intended to qualify for
exemption from ERISA Parts II, III and IV as a plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees under ERISA Sections 201(2), 301(a)(3) and
401(a)(1).

 

5.2 Unfunded Obligation

Amounts payable under this Plan are unfunded, general obligations of the Company
and may be paid out of its general assets or out of a grantor trust. The Company
is not required to segregate any monies from its general fund, or to create any
trust, or to make any special deposits with respect to the Plan obligations. The
Participants and Beneficiaries shall have no claim against the Company for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to this Plan.

 

5.3 Corporate Transaction

If an Employer merges, consolidates, or otherwise reorganizes, or if its
business or assets are acquired by another company, this Plan shall continue
with respect to those eligible individuals who continue in the employ of the
successor company. The transition of employment from an Employer to the new
company shall not be considered a Termination for purposes of this Plan. In such
event, however, a successor company may freeze all benefit accruals under this
Plan as to Plan Participants on the effective date of the succession, by
amending the Plan accordingly and notifying Participants within 30 days after
the succession. In no event may benefits accrued under the Plan be retroactively
eliminated.

 

5.4 Notices

Any notice under this Plan shall be in writing and shall be effective when
actually delivered or, if mailed, when deposited as first class mail postage
prepaid. Mail shall be directed to an Employer at the address stated in this
Plan, to the Participant at his or her last known home address shown in the
Employer’s records, or to such other address as a party may specify by notice to
the other parties. Notices to an Employer or the Plan Administrator shall be
sent to:

Vice President Human Resources

Plum Creek Timber Company, Inc.

999 Third Avenue, Suite 4300

Seattle, WA 98104-4096

 

9



--------------------------------------------------------------------------------

5.5 Incapacity of Participant or Beneficiary

If the Plan Administrator finds that any Participant or Beneficiary to whom a
benefit is payable under the Plan is unable to care for his or her affairs
because of illness or accident or because of his or her mental or physical
condition, and the Plan Administrator decides it is in such person’s best
interest to make payments to others for the benefit of the person entitled to
payment, the Plan Administrator may, in its discretion, make any payment due
(unless a prior claim therefore shall have been made by a duly appointed legal
representative) to the spouse, child, parent or brother or sister of such
Participant or Beneficiary, or to any person or trust whom the Plan
Administrator has determined has incurred expense for such Participant or
Beneficiary. Any such payment shall completely discharge the obligations of the
Employer and the Plan Administrator under the provisions of this Plan.

 

5.6 Nonassignment

The rights of a Participant or Beneficiary under this Plan are personal. No
interest of a Participant or Beneficiary may be directly or indirectly assigned,
transferred or encumbered and no such interest shall be subject to seizure or
legal process or in any other way subjected to the claims of any creditor. A
Participant’s or Beneficiary’s rights to benefits payable under this Plan are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance. Such rights shall not be subject to debts,
contracts, liabilities, engagements or torts of the Participant or Beneficiary.
The right to benefits under the Plan may not be awarded, assigned or otherwise
transferred to an alternate payee pursuant to a qualified domestic relations
order as defined in Section 414(p) of the Code, or any other domestic relations
order.

 

5.7 No Continued Right to Employment

Nothing in the Plan shall be construed to confer upon any Participant any right
to continued employment with the Company or any of the Affiliated Companies, nor
interfere in any way with the right of the Company or any of the Affiliated
Companies to terminate the employment of such Participant at any time without
assigning any reason therefore.

 

5.8 Applicable Law

The Plan shall be construed and governed in accordance with the laws of the
State of Washington.

 

10



--------------------------------------------------------------------------------

5.9 Attorneys’ Fees

If a suit or action is instituted to enforce any rights under this Plan, the
prevailing party may recover from the other party reasonable attorneys’ fees at
trial and on any appeal.

 

5.10 Withholding Taxes

Appropriate payroll taxes shall be withheld from all benefits payable from this
Plan.

 

5.11 Amendment and Termination

The Company may from time to time amend, suspend or terminate the Plan, in whole
or in part, and if the Plan is suspended or terminated, the Company may
reinstate any or all of its provisions. The Vice President Human Resources may
amend the Plan to the extent necessary to comply with applicable law; provided
that any such amendment that could change the timing of benefit payments to the
Vice President Human Resources must be approved by the Company prior to
adoption. No amendment, suspension or termination may, however, impair the right
of a Participant or Beneficiary to receive the benefits accrued prior to the
effective date of such amendment, suspension or termination.

If the Company wishes to terminate the Plan, the Company must amend the Plan to
cease all benefit accruals and then may only terminate the Plan after all
benefits have been paid. The Company shall maintain a frozen Plan until all
benefits due to Participants and Beneficiaries who have accrued benefits under
the Plan as of the date of the freeze are paid at the times specified in the
Plan following each Participant’s Termination.

The Plum Creek Supplemental Benefits Plan – Pension is amended and restated by
Plum Creek Timberlands, L.P.

IN WITNESS WHEREOF, Plum Creek Timberlands, L.P. has caused this Plan to be duly
executed on this 4th, day of August, 2008.

 

PLUM CREEK TIMBERLANDS, L.P. BY PLUM CREEK TIMBER I, L.L.C., its General Partner
By:  

/s/ Barbara L. Crowe

 

Barbara L. Crowe

Title:  

Vice President Human Resources

 

11



--------------------------------------------------------------------------------

APPENDIX A — 2002 OFFICERS

SECTION 1 - PARTICIPATION

 

1.1 Participants

Each Employee listed in Section 1.2 is a Participant who is eligible for
benefits described in Appendix A, effective January 1, 2008. Each of the
Participants is a select management or highly compensated Employee.

 

1.2 Participation Commencement Date

Each of the following Participants commenced participation in the Plan on the
date shown below:

 

Participant

   Commencement Date Barbara L. Crowe    04/01/1997 Joan K. Fitzmaurice   
01/15/2002 James A. Kraft    01/01/1993 Thomas M. Lindquist    12/30/2001

SECTION 2 – BENEFITS

 

2.1 Supplemental Pension Benefit

Upon a Participant’s Termination, the Company shall pay to such Participant, or
his or her Beneficiary in the event of the Participant’s death, a supplemental
pension benefit under this Plan that is equal to the amount described in
Sections 2.1(a) through (e) for the Participant or Beneficiary, whichever
applies, less the amount described in Section 2.3, if any. Capitalized terms in
Section 2.1 that are not defined in Section 1 of the Plan have the meanings set
forth in Section 2.5. Supplemental pension benefits under this Appendix A shall
be 100 percent vested and nonforfeitable.

 

  (a) Normal Retirement Pension

For a Participant who Terminates employment on or after his or her Normal
Retirement Date, the lump sum value of the Participant’s “Accrued Benefit.” The
“Accrued Benefit” for any Participant is equal to the sum of:

 

  (1) 1.1 percent of Final Average Monthly Earnings, plus

 

A-1



--------------------------------------------------------------------------------

  (2) 0.5 percent of Final Average Monthly Earnings that exceed the Integration
Level,

multiplied by the Participant’s Credited Service, up to a maximum of 30 years,
payable monthly in the form of a single life annuity, commencing on the
Participant’s Normal Retirement Date.

 

  (b) Early Retirement Pension

For a Participant who Terminates employment on or after attaining age 55 and
completing ten years of Credited Service and before the Normal Retirement Date,
the lump sum value of the sum of the amounts described in Sections 2.1(b)(1) and
2.1(b)(2):

 

  (1) the Participant’s Accrued Benefit as defined in Section 2.1(a) reduced as
described below:

 

  (A)

if upon Termination of employment the Participant has completed at least 30
years of Credited Service, his or her Accrued Benefit shall be reduced by 2
percent for each year by which the benefit commencement date precedes his or her
60th birthday, with pro rata reductions for fractional years; or

 

  (B)

if upon Termination of employment the Participant has completed less than 30
years of Credited Service, his or her Accrued Benefit shall be reduced by 2
percent per year for the lesser of (i) each year by which the benefit
commencement date precedes his or her 65th birthday, or (ii) the excess of 30
over the number of years of Credited Service, with pro rata reductions for
fractional years; provided, however, that if the Participant’s age at benefit
commencement is less than 60, the reduction shall be not less than 2 percent for
each year by which the benefit commencement date precedes his or her 60th
birthday, with pro rata reductions for fractional years.

 

  (2) 1 percent of Final Average Monthly Earnings up to the Integration Level,
multiplied by Credited Service up to a maximum of 30 years, reduced as described
below:

 

  (A)

if upon Termination of employment the Participant has completed at least 30
years of Credited Service, his or her benefit under this subsection (2) shall be
reduced by 2 percent for each year by which the benefit commencement date
precedes his or her 60th birthday, with pro rata reductions for fractional
years; or

 

A-2



--------------------------------------------------------------------------------

  (B)

if upon Termination of employment the Participant has completed less than 30
years of Credited Service, his or her benefit under this subsection (2) shall be
reduced by 2 percent per year for the lesser of (i) each year by which the
benefit commencement date precedes his or her 65th birthday, or (ii) the excess
of 30 over the number of years of Credited Service, with pro rata reductions for
fractional years; provided, however, that if the Participant’s age at benefit
commencement is less than 60, the reduction shall be not less than 2 percent for
each year by which the benefit commencement date precedes his or her 60th
birthday, with pro rata reductions for fractional years.

The benefit described in this Section 2.1(b)(2) shall be payable only until the
Participant first becomes eligible to receive his or her old age benefits under
the Social Security Act.

 

  (c) Deferred Retirement Pension

For a Participant who Terminates employment after his or her Normal Retirement
Date, the lump sum value of the Participant’s “Accrued Benefit” as defined in
Section 2.1(a), as of the date of Termination. Service and Earnings after age 65
shall be taken into consideration.

 

  (d) Vested Termination Pension

For a Participant who Terminates employment before he or she is eligible for an
Early Retirement Pension pursuant to Section 2.1(b) or a Normal Retirement
Pension pursuant to Section 2.1(a), the lump sum value of the Participant’s
Accrued Benefit, as defined in Section 2.1(a), determined based on Final Average
Monthly Earnings, Credited Service and the Integration Level in effect as of the
date of Termination.

 

  (e) Death Benefit

In the event a Participant dies before receiving a supplemental pension benefit
under the Plan, his or her Beneficiary shall receive a lump sum death benefit.
The amount of the Beneficiary’s benefit and time of payment is described below.
The Beneficiary of a Participant who has received a supplemental pension benefit
is not entitled to a death benefit.

 

A-3



--------------------------------------------------------------------------------

  (1) Death of a Married Participant, While Employed

If a married Participant dies while he or she is an Employee and before his or
her Normal Retirement Date, such Participant’s surviving spouse Beneficiary
shall receive the greater of:

 

  (A) the amount that would be payable under Section 2.1(e)(2) if that Section
applied to the Beneficiary; or

 

  (B) the lump sum value of the monthly amount that would be payable to a
surviving spouse for the spouse’s lifetime, if the Participant had survived and
received the Accrued Benefit described in Section 2.1(a), adjusted to the amount
that would be payable monthly in the form of a 50 percent joint and survivor
annuity, and then died. The monthly amount payable to the Participant in the
form of a 50 percent joint and survivor annuity shall equal the Accrued Benefit
described in Section 2.1(a) (which is a monthly amount payable in the form of a
single life annuity) multiplied by the following factor (not to exceed 1):

FACTOR = .87 - .005 x (AGE DIFFERENCE) where AGE DIFFERENCE is the Participant’s
age less the spouse’s age (computed to the birthdate anniversary nearest the
date of Termination).

The monthly amount payable to the surviving spouse under a 50 percent joint and
survivor annuity is one half of the Participant’s monthly benefit payable in the
form of a 50 percent joint and survivor annuity.

The benefit described in Section 2.1(e)(1)(B) shall be determined as if the
Participant had died on his or her Normal Retirement Date and had completed 30
years of Credited Service, and as if his or her Basic Monthly Compensation at
death had continued until his or her Normal Retirement Date, provided that such
Basic Monthly Compensation shall be increased by the average amount of
non-deferred cash bonus actually paid to such Participant during the five
calendar years preceding his or her death.

For purposes of calculating death benefits pursuant to this
Section 2.1(e)(1)(B), “Basic Monthly Compensation” means a Participants’ monthly
salary, including pre-tax Employee contributions to a qualified retirement plan
or welfare benefit plan, excluding bonuses and the other extraordinary items
which are not considered Earnings.

 

A-4



--------------------------------------------------------------------------------

  (2) All Other Deaths

For any Participant who is not described in Section 2.1(e)(1) and who dies, his
or her Beneficiary shall receive the lump sum amount that would have been paid
to the Participant, had he or she survived and Terminated employment on the
Participant’s date of death.

 

2.2 415 Limits Do Not Apply

The supplemental pension benefit determined pursuant to Section 2.1 shall be
calculated without regard to the limitations of Code Section 415 (including
without limitation, the maximum benefit payable under Code Section 415(b)(1),
the actuarial reduction for early retirement of Code Section 415(b)(2)(C), and
the reduction for limited service or participation of Code Section 415(b)(5).

 

2.3 Offset Amount

James A. Kraft is the only Participant with an offset pursuant to this
Section 2.3. His offset amount is $63,620.87, increased annually from
December 31, 1992, through December 31, 1999, by the immediate PBGC interest
rate in effect on January 1 on each year; and from January 1, 2000, to the
December 31st immediately preceding the date of Termination, based on the
average annual yield on 30-year Treasury Constant Maturities for the November
before the Plan Year that contains the Participant’s date of Termination.

 

2.4 Determination of Supplemental Pension Benefit Lump Sum Payment

For purposes of determining the lump sum benefit amounts described in
Section 2.1, the amount of a lump sum payment of supplemental pension benefits
to a Participant (or his or her Beneficiary in the event of the Participant’s
death) shall be determined by:

 

  (a) calculating the Accrued Benefit pursuant to Section 2.1(a) payable as a
single life annuity at the Normal Retirement Date, then

 

  (b) calculating the present value of such benefit, using the following
interest rate and mortality table:

 

Interest:    the average annual yield on 30-year Treasury Constant Maturities
for the November before the Plan Year that contains the Participant’s date of
Termination; and Mortality:    the 1994 Group Annuity Reserving Table, then

 

A-5



--------------------------------------------------------------------------------

  (c) subtracting the offset amount pursuant to Section 2.3, if any.

Notwithstanding the foregoing, the interest rate (for the November before the
Plan Year that contains the Participant’s date of Termination) and mortality
table prescribed by Code Section 417(e)(3) shall be used in lieu of the interest
rate and mortality table in Section 2.4(b), if they produce a greater benefit.

Also notwithstanding the foregoing, for a Participant who is eligible for a
benefit pursuant to Section 2.1(b) or his or her Beneficiary, the present value
shall be calculated based on the Participant’s benefit described in
Section 2.1(b)(1) payable as a single life annuity at the early retirement date
rather than the Accrued benefit described in Section 2.1(a). Similarly, for a
Participant who is eligible for a benefit pursuant to Section 2.1(c) or his or
her Beneficiary, the present value shall be based on the Participant’s benefit
described in Section 2.1(c) payable as a single life annuity at the deferred
retirement date rather than the Accrued Benefit described in Section 2.1(a).

The amount of a lump sum payment of supplemental pension benefits to a
Participant’s Beneficiary shall be determined as if the Participant had
Terminated on the date of death.

 

2.5 Supplemental Pension Defined Terms

 

  (a) Credited Service

“Credited Service” means the sum of:

 

  (1) the service for each Participant as shown below, as of January 1, 2008:

 

Participant

   Credited Service as of 1/1/2008

Barbara L. Crowe

   10.7500

Joan K. Fitzmaurice

     6.0000

James A. Kraft

   23.5833

Thomas M. Lindquist

     6.0833

 

  (2) all calendar years commencing on and after January 1, 2008, during which
an Employee completes 1,000 or more Hours of Service for an Employer; and

 

  (3) with respect to the calendar year in which service Terminates, the
fraction of a calendar year which is equal to the Hours of Service for an
Employer during such calendar year divided by 2,280; and

 

A-6



--------------------------------------------------------------------------------

  (4) any period of time immediately following a period of active employment
during which the Employee is disabled, or on authorized leave of absence.

 

  (b) Earnings

“Earnings” for each calendar year means the total earnings, for each full month
earned by an Employee from an Employer, including monthly salary and cash
incentive bonuses; but excluding payments under non-qualified deferred
compensation plans, stock option, stock bonus, capital income and phantom stock
plans and all other commissions and extra or added compensation or benefits of
any kind or nature. Earnings shall include such amounts without regard to the
limitations of Code Section 401(a)(17) and shall include amounts by which the
Participant’s compensation has been reduced pursuant to an election of the
Participant under Code Section 125 or Code Section 401(k), or due to the
Participant’s election under the Plum Creek Timber Company, Inc. Deferral Plan.

 

  (c) Final Average Monthly Earnings

“Final Average Monthly Earnings” means the highest average monthly Earnings
received by the Participant during any 60-consecutive-month-period. In the event
the Participant has been employed for less than 60 consecutive months, the
computation period shall be based upon (1) the most recent 60 months of
employment (whether or not consecutive), or (2) the total period of employment,
whichever is less.

If a Participant is disabled or is on an authorized leave of absence, such
Participant shall be deemed to receive monthly Earnings during the period he or
she is disabled or on authorized leave of absence equal to his or her Earnings
for the last calendar month immediately prior to such disability or authorized
leave of absence.

 

  (d) Hour of Service

“Hour of Service” means each hour for which an employee is paid or entitled to
payment by the Employer or any Affiliated Company on account of:

 

  (1) performance of duties;

 

  (2) a period of time during which no duties are performed (irrespective of
whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty, or
authorized leave of absence. Hours under this paragraph shall be calculated and
credited pursuant to 29 CFR 2530.200b-2(b) and (c), which are incorporated
herein by this reference; and

 

A-7



--------------------------------------------------------------------------------

  (3) an award of back pay, irrespective of mitigation of damages, agreed to by
the employer or any Affiliated Company. However, hours credited under (i) or
(ii) above shall not also be credited under this subsection (iii).

An Employee shall be credited with 190 Hours of Service for each month in which
he or she has at least one Hour of Service.

 

  (e) Integration Level

“Integration Level” means one-third of the Social Security Wage Base (i.e., the
maximum earnings subject to Social Security taxes) in the year of termination;
provided that the Integration Level shall not exceed Social Security Covered
Compensation.

 

  (f) Normal Retirement Date

“Normal Retirement Date” means the first day of the month coinciding with or
next following the date the Participant attains age 65.

 

  (g) Social Security Covered Compensation

“Social Security Covered Compensation” means the Participant’s average (without
indexing) annual Social Security Wage Base (i.e., the maximum earnings subject
to Social Security taxes) for each calendar year during the 35-year period
ending with the calendar year in which the Participant attains (or will attain)
his or her Social Security Retirement Age.

A Participant’s Social Security Covered Compensation shall be adjusted for each
Plan Year. In determining a Participant’s Social Security Covered Compensation
for a Plan year, the Social Security Wage Base for the current Plan Year and any
subsequent Plan Year shall be assumed to be the same as the Social Security Wage
Base in effect as of the beginning of the Plan Year for which the determination
is being made. A Participant’s Social Security Covered Compensation for a Plan
Year after the 35-year period described above is the Participant’s Social
Security Covered Compensation for the Plan Year during which the Participant
attained Social Security Retirement Age. A Participant’s Social Security Covered
Compensation for a calendar year before the 35-year period is the Social
Security Wage Base in effect as of the beginning of the Plan Year.

 

A-8



--------------------------------------------------------------------------------

APPENDIX B — RICK R. HOLLEY

SECTION 1 – PARTICIPATION

 

1.1 Participant

Rick R. Holley is the sole Participant who is eligible for benefits described in
Appendix B. He is a select management or highly compensated Employee.

 

1.2 Participation Commencement Date

The Participant commenced participation in the Plan on January 1, 1993.

SECTION 2 – BENEFITS

 

2.1 Supplemental Pension Benefit

Upon the Participant’s Termination, the Company shall pay to the Participant, or
his or her Beneficiary in the event of the Participant’s death, a supplemental
pension benefit under this Plan that is equal to the amount described in
(a) reduced by the sum of the amounts described in (b) and (c). Supplemental
pension benefits under this Appendix B shall be 100 percent vested and
nonforfeitable.

 

  (a) Pension Plan Amount

The lump sum value of a monthly single life annuity equal to the sum
(i) 50 percent of “Final Average Monthly Earnings,” plus (ii) 2 percent of
“Final Average Monthly Earnings” for each year of Credited Service earned after
age 55 up to a maximum of five years. The lump sum value shall be determined
using the assumptions described in (d) below.

“Final Average Monthly Earnings” is determined according to the following:

 

  (1) “Final Average Monthly Earnings” means the highest average monthly
Earnings received by the Participant during any 60 consecutive month period. In
the event the Participant has been employed for less than 60 consecutive months,
the computation period shall be based upon (i) the most recent 60 months of
employment (whether or not consecutive), or (ii) the total period of employment,
whichever is less.

If a Participant is disabled or is on an authorized leave of absence, such
Participant shall be deemed to receive monthly Earnings during the period he or
she is disabled or on authorized leave of absence equal to his or her Earnings
for the last calendar month immediately prior to such disability or authorized
leave of absence.

 

B-1



--------------------------------------------------------------------------------

  (2) “Earnings” for each calendar year means the total earnings, for each full
month earned by an Employee from an Employer, including monthly salary and cash
incentive bonuses; but excluding payments under non-qualified deferred
compensation plans, stock option, stock bonus, capital income and phantom stock
plans and all other commissions and extra or added compensation or benefits of
any kind or nature. Earnings shall include such amounts without regard to the
limitations of Code Section 401(a)(17) and shall include amounts by which the
Participant’s compensation has been reduced pursuant to an election of the
Participant under Code Section 125 or Code Section 401(k), or due to the
Participant’s election under the Plum Creek Timber Company, Inc. Deferral Plan.

 

  (b) Offset Amount

The amount of $103,817.95, increased annually from December 31, 1992, through
December 31, 1999, by the immediate PBGC interest rate in effect on January 1st
of each year; and from January 1, 2000, to the December 31st immediately
preceding the date of Termination, based on the average annual yield on 30-year
Treasury Constant Maturities for the November before the Plan Year that contains
the Participant’s date of Termination.

 

  (c) Social Security Offset

The lump sum value of a monthly single-life annuity starting at age 62 (or age
at Termination, if older) equal to 100 percent of the Participant’s monthly
primary Social Security benefit projected to be payable starting at age 62 (or
age at Termination, if older), based on the Social Security Act provisions in
effect on January 1st preceding the Termination date. If the Participant
Terminates before age 62, the Participant’s primary Social Security benefit
shall be calculated assuming zero earnings after the Participant’s Termination
and shall not be adjusted for any difference between the primary Social Security
benefit determined under this provision and the actual primary Social Security
benefit to which he or she ultimately becomes entitled.

The lump sum value will be determined using the assumptions described in
paragraph (d) below.

For purposes of determining the Participant’s primary Social Security benefit,
earnings prior to date of hire may be determined by projecting earnings backward
at 6 percent per year. A Participant shall be given the opportunity to provide
an actual earnings history which will be used in the calculation of the primary
Social Security benefit in lieu of the above approximation.

 

B-2



--------------------------------------------------------------------------------

  (d) Lump Sum Assumptions

The lump sum amounts described in Section 2.1(a) and Section 2.1(c) shall be
determined assuming benefits are paid immediately following the Participant’s
date of Termination, using the following interest rate and mortality table:

 

Interest:    the average annual yield on 30-year Treasury Constant Maturities
for the November before the Plan Year that contains the Participant’s date of
Termination; and Mortality:    the 1994 Group Annuity Reserving Table.

Notwithstanding the foregoing, the interest rate (for the November before the
Plan Year that contains the Participant’s date of Termination) and mortality
table prescribed by Code Section 417(e)(3) shall be used in lieu of the interest
rate and mortality table above, if they produce a greater benefit.

The amount of lump sum payment of supplemental pension benefit to the
Participant’s Beneficiary shall be determined as if the Participant had
Terminated on the date of death.

 

2.2 Alternate Form of Payment

Notwithstanding the foregoing or Section 3.3 of the Plan, the Participant may
elect to receive annual installment payments over a ten-year period in lieu of a
lump sum payment, provided that the following requirements are satisfied:

 

  (1) any such election must be made on a form provided by the Plan
Administrator for this purpose and must be received by the Plan Administrator at
least one year prior to the date the Participant Terminates employment, and

 

  (2) the first installment payment will not be made until the fifth anniversary
of the otherwise applicable benefit commencement date pursuant to Section 3.3 of
the Plan, and

 

  (3) such modification of the form of payment election complies with all
applicable law at the time such election is made.

The amount of each equal annual installment payment shall be equal to one tenth
of the lump sum benefit described in Section 2.1 of Appendix B, accumulated with
interest, compounded annually, at the rate specified in Section 2.1(d). The
Participant shall have a right to a series of separate installment payments,
each of which will be reported as taxable income to the Participant in the year
of payment.

 

B-3



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

PLUM CREEK SUPPLEMENTAL BENEFITS PLAN - PENSION

The Plum Creek Supplemental Benefits Plan – Pension, as amended and restated
effective January 1, 2008, is amended as follows, pursuant to Section 5.11,
effective as of January 1, 2008:

 

1. The second paragraph of Section 1.14 Termination, beginning with “A
‘Disabled’ Participant” shall be deleted in its entirety.

 

2. Section 3.3 Time and Form of Payment is amended to read in its entirety as
follows:

 

  3.3 Time and Form of Payment

All benefits to which a Participant is entitled under all applicable Appendices
shall be payable in a cash lump sum within a reasonable time after the date that
is six months after the date of Termination, and in no event later than 2.5
months after the end of the calendar year which contains the six-month
anniversary of Termination. The payment date shall be determined by the Plan
Administrator in accordance with the Plan terms and administrative procedures,
and the Participant cannot designate the taxable year of the payment. Interest
will be credited between the date of Termination and date of distribution at the
same interest rate used to determine the cash lump sum, compounded annually.
Benefits shall be paid to the Participant, or to his or her Beneficiary in the
event the Participant is not living at the time of payment.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on this 19th day of December, 2008.

 

PLUM CREEK TIMBERLANDS, L.P. BY PLUM CREEK TIMBER I, L.L.C., its General Partner
By:  

/s/ Barbara L. Crowe

 

Barbara L. Crowe

Title:  

Vice President Human Resources

 

1



--------------------------------------------------------------------------------

SECOND AMENDMENT

TO THE

PLUM CREEK SUPPLEMENTAL BENEFITS PLAN – PENSION

The Plum Creek Supplemental Benefits Plan – Pension (the “Plan”), as amended and
restated effective January 1, 2008, is amended, pursuant to Section 5.11 of the
Plan, effective January 1, 2011, except as otherwise indicated, as follows:

 

1. Appendix A, Section 2.5(c) Final Average Monthly Earnings is amended by
replacing the first sentence thereunder with the following:

“Final Average Monthly Earnings” means the highest average monthly Earnings
received by the Participant during any 60-consecutive-month period within the
last consecutive 120 months prior to the Participant’s Termination.

 

2. Effective February 9, 2009, Appendix B, Section 2.1(a) Pension Plan Amount is
amended by replacing the first sentence thereunder with the following:

The lump sum value of a monthly single life annuity equal to the sum of
(i) 50 percent of “Final Average Monthly Earnings,” plus (ii) 2 percent of
“Final Average Monthly Earnings” for each year of Credited Service earned after
age 55.

 

3. Appendix B, Section 2.1(a) Pension Plan Amount, subsection (1) is amended by
replacing the first sentence thereunder with the following:

“Final Average Monthly Earnings” means the highest average monthly Earnings
received by the Participant during any 60-consecutive-month period within the
last consecutive 120 months prior to the Participant’s Termination.

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on this 29th day of December 2010.

 

PLUM CREEK TIMBERLANDS, L.P. By PLUM CREEK TIMBER I, L.L.C., Its General Partner
By:  

/s/ Barbara L. Crowe

  Barbara L. Crowe Its:  

Vice President Human Resources

 

1